ACCEPTED
                                                                                                             06-14-00079-CR
                                                                                                   SIXTH COURT OF APPEALS
                                                                                                        TEXARKANA, TEXAS
                                          NO. 06-14-00079-CR                                           1/20/2015 12:25:33 PM
                                                                                                             DEBBIE AUTREY
                                                                                                                      CLERK


JUSTIN SANDERS                                     *                          ON APPEAL FROM THE
             Appellant                             *
                                                                                        FILED IN
                                                   *                     102ND6th COURT OF
                                                                               JUDICIAL    APPEALS
                                                                                         DISTRICT
                                                                               TEXARKANA, TEXAS
VS.                                                *                         1/20/2015 12:25:33 PM
STATE OF TEXAS                                     *                    COURT OF DEBBIE
                                                                                  BOWIE AUTREY
                                                                                          COUNTY
                                                                                      Clerk
             Appellee                              *                                               TEXAS


                  MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

         COMES NOW the State of Texas by and through her below named Assistant Criminal

District Attorney and pursuant to the Texas Rules of Appellate Procedure and hereby requests a thirty

(30) day extension of the time period for the filing of the State’s Brief and in support of the same

would show the Court as follows:

                                                    I.

         1. This case is pending from the 102nd Judicial District of Bowie County, Texas. The date of

the judgment is April 2, 2014.

         2. The case is styled State of Texas v. JUSTIN SANDERS, Cause Number 13F-1051-102.

         3. Appellant was convicted of the offenses of MURDER.

         4. Punishment was assessed at imprisonment for thirty (30) years in the Institutional Division

of the Texas Department of Criminal Justice and a $5,000 fine.

         5. Appellant’s Brief was filed on December 19, 2014, making the State’s Brief originally due

on or about January 20, 2015.

         6. The State has not previously requested an extension of time for filing the State’s Brief.

         7. The Brief was not timely prepared in this matter due to the holiday season and the press of

the business. Said business includes, but is not limited to, the following since Appellant’s brief was

filed:
   Preparation of the State’s Brief in Leavelle Franklin v. State of Texas in cause

numbers 06-14-00046-CR and 06-14-00047-CR, which was timely filed on January 5,

2015.

   Prepare for and attend docket for the 202nd District court on January 5, 2015.

   Prepare for and attend docket for the 102nd District Court on January 8, 2015.

   Preparation of the State’s Brief in Steven Wayne Morgan v. State of Texas in cause

number 06-14-00119-CR, which was timely filed on January 16, 2015.

   Preparation of the following cases set for trial on January 16, 2015 by Judge Bobby

Lockhart of the 102nd District Court: 14F-0270-102, Jacob Howard – Aggravated Robbery;

14F-0303-102, Jacob Howard – Possession of a Controlled Substance (1-4 grams). Mr.

Howard entered a plea of guilty to both offenses on January 8, 2015 and was sentenced to

thirty (30) years in the Institutional Division of the Texas Department of Criminal Justice

on the charge of Aggravated Robbery and ten (10) years in the Institutional Division of the

Texas Department of Criminal Justice on the charge on Possession of a Controlled

Substance (1-4 grams).

   Prepare for and attend docket for the 202nd District Court on January 16, 2015.

   Preparation of the following cases set for trial on February 7, 2015 by Judge Bobby

Lockhart of the 102nd District Court: 13F-0312-102 – Richard Turner, Burglary of a

Habitation with Intent to Commit Aggravated Assault; 13F-0329-102 – Richard Turner,

Aggravated Assault with a Deadly Weapon.

   Preparation of the State’s Brief in Shawn Smith v. State of Texas, which is due on

February 9, 2015.

   Preparation of the following cases set for trial on February 16, 2015 by Judge Bobby

Lockhart of the 102nd District Court: 14F-0133-102, Richard Darby – Aggravated Robbery;

14F-0179-102, Richard Darby – Aggravated Robbery; 14F-0252-102, Richard Darby –

Aggravated Robbery; 14F-0521-102, Richard Darby – Aggravated Sexual Assault; 14F-

0522-102, Richard Darby – Aggravated Sexual Assault; 14F-0098-102, Richard Darby –
          Evading Arrest of Detention in a Motor Vehicle; and 14F-0180-102, Richard Darby – Theft

          ($1,500 – 20,000).

                                                  II.

         The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.

                                              PRAYER

         WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure, the State

respectfully requests this Court to grant the Motion for Extension of Time for the filing of the State’s

Brief.

                                                            Respectfully submitted,



                                                            /s/ Samantha J. Oglesby
                                                            SAMANTHA J. OGLESBY
                                                            Texas Bar No. 24070362
                                                            601 Main Street
                                                            Texarkana, TX 75501

                                                            ATTORNEY FOR THE STATE
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion to Extend

Time for Filing State’s Brief was forwarded to Mr. Craig Henry, counsel for Appellant, on this the

20th day of January, 2015.




                                                        /s/ Samantha J. Oglesby
                                                        SAMANTHA J. OGLESBY